FMI COMMON STOCK FUND, INC. AMENDMENT TO THE TRANSFER AGENT SERVICING AGREEMENT THIS AMENDMENT dated as of the 21st day of December, 2007, to the Transfer Agent Servicing Agreement, dated as of December 17, 2003, as amended March 23, 2006 (the "Agreement"), is entered into by and between FMI Common Stock Fund, Inc. a Wisconsin corporation (the "Company") and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into a Transfer Agent Servicing Agreement; and WHEREAS, the Company and USBFS desire to amend said Agreement; and WHEREAS, Section 9 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit B of the Agreement is hereby superseded and replaced with Exhibit B attached hereto Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. FMI COMMON STOCK FUND, INC. U.S. BANCORP FUND SERVICES, LLC By: /s/ Donald S. Wilson By: /s/ Michael R. McVoy Name: Donald S. Wilson Name: Michael R. McVoy Title: Vice President Title: Executive Vice President 1 Exhibit B to Transfer Agent Agreement – FMI Common Stock Fund TRANSFER AGENT & SHAREHOLDER SERVICES ANNUAL FEE SCHEDULE effective 01/01/2008 Service Charges to the Fund* Shareholder Account Fee (Subject to Minimum) No-Load- $[] /account Closed Accounts - $[] /account Annual Minimum $[] FMI Focus Fund $[] Large Cap, Common Stock, Provident Trust CCO Support$[] /annually Activity Charges Telephone Calls - $[] /call Draft Check Processing - $[] /draft Daily Valuation Trades - $[] /trade Lost Shareholder Search - $[] /search AML Base Service (excl Level 3 Accounts) [] -[]accounts - $[] /year [] -[] accounts - $[] /year [] -[] accounts - $[] /year [] + accounts - $[] /year AML New Account Service - $[] /new domestic accounts, $[] /new foreign account and ACH/EFT Shareholder Services: $[] /month/fund group $[] /ACH item, setup, change $[] /correction, reversal Omnibus Accounts: $[] per transaction Out-of-pocket Costs - Including but not limited to: Telephone toll-free lines, call transfers, etc. Mailing, sorting and postage Stationery, envelopes Programming, special reports Insurance, record retention, microfilm/fiche Proxies, proxy services ACH fees, NSCC charges DST Disaster Recovery All other out-of-pocket expenses Service Charges to Investors Qualified Plan Fees (Billed to Investors) $[] /qualified plan acct (Cap at $[] /SSN) $[] /Coverdell ESA acct (Cap at $[] /SSN) $[] /transfer to successor trustee $[] /participant distribution (Excluding SWPs) $[] /refund of excess contribution Additional Shareholder Fees (Billed to Investors) $[] /outgoing wire transfer $[] /overnight delivery $[] /telephone exchange $[] /return check or ACH $[] /stop payment $[] /research request per account (Cap at $[] /request) (For requested items of the second calendar year [or previous] to the request) Technology Charges 1.Fund Group Setup (first cusip) - $[] /fund group 2.Fund Setup - $[] /cusip (beyond first cusip) 3.NSCC Service Interface – All NSCC Services Setup - $[] /fund group Annual - $[] /cusip/year 4.Telecommunications and Voice Services Service Setup - $[] ATT transfer connect VRU Setup - $[]/fund group VRU Maintenance - $[]/cusip/month $[] /voice response call $[] /voice recognition call 5.Average Cost - $[] /account/year 6.Development/Programming - $[]/hour 7.File Transmissions – subject to requirements 8.Selects - $[] per select 9. Extraordinary services – charged as incurred 10. Conversion of Records (if necessary) – Estimate to be provided. 11.Custom processing, re-processing All other extraordinary services Fees are billed monthly. *Subject to CPI Increase *Effective with the first day after expiration of the first twelve (12) months of service, the fees and charges set forth in this Schedule shall be increased over the fees and charges during the previous twelve (12) months in the amountequal to the change in the Consumer Price Index for all Urban Consumers in the Milwaukee, Wisconsin Metropolitan Statistical Area, All Terms, Based 1982-1984 100, as last reported by the U.S. Bureau of Labor Statistics (“CPI-U”).Thereafter, all of the fees and charges in this fee schedule (except for out-of-pocket expenses) shall increase annually upon each anniversary of this Schedule in an amount equal to the percentage change in the CPI-U for theproceeding twelve (12) months. 2
